


EXHIBIT 10.1.11




ASSIGNMENT AND ASSUMPTION AGREEMENT, CONSENT AND RELEASE


This Assignment and Assumption Agreement, Consent and Release (this
“Assignment”) is made as of December 31, 2011 (the “Effective Date”) by and
among SIERRA NEVADA FACTORING, INC., a Nevada corporation (“Sierra Nevada”),
LANE BRYANT, INC., a Delaware corporation (“Lane Bryant”), OUTLET DIVISION
MANAGEMENT CO., INC., a Delaware corporation (“Outlet”) and PETITE SOPHISTICATE,
INC., a Delaware corporation ("Petite”) and WORLD FINANCIAL NETWORK BANK, as
successor by conversion to WORLD FINANCIAL NETWORK NATIONAL BANK ("Bank").


WITNESSETH


WHEREAS, Sierra Nevada, Lane Bryant, Outlet, Petite and Bank are parties to a
Private Label Credit Card Plan Agreement dated August 12, 2009 (as amended, the
“Agreement”) pursuant to which Bank operates a Private Label Credit Card Plan
for Lane Bryant and Petite;


WHEREAS, Sierra Nevada now desires to assign to Lane Bryant all of Sierra
Nevada's right, title, interest, and privilege in and to the Agreement, and Lane
Bryant desires to accept such assignment and assume Sierra Nevada's obligations
under the Agreement; and


WHEREAS, Petite desires to assign to Outlet all of Petite's right, title,
interest, and privilege in and to the Agreement, and Outlet desires to accept
such assignment and assume Petite's obligations under the Agreement; and


WHEREAS, Bank is willing to consent to such assignment and assumption as
described above and agree that Sierra Nevada and Petite are released from all
liabilities and obligations relating to the Agreement and the Plan;


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, Sierra Nevada, Lane
Bryant, Outlet, Petite and Bank hereby covenant and agree as follows:


1.    Assignment by Sierra Nevada. Sierra Nevada hereby assigns, conveys and
transfers to Lane Bryant all of Sierra Nevada's right, title, interest and
privilege in, to and under the Agreement.


2.    Assignment by Petite. Petite hereby assigns, conveys and transfers to
Outlet all of Petite's right, title, interest and privilege in, to and under the
Agreement.


3.    Assumption by Lane Bryant. Lane Bryant, for the benefit of Sierra Nevada
and Bank, hereby accepts the assignment, conveyance and transfer of Sierra
Nevada's right, title, interest and privilege in and to the Agreement and
assumes and agrees to perform, fulfill and observe all of the covenants,
agreements, warranties, obligations and liabilities of Sierra Nevada under the
Agreement and the Plan.


4.    Assumption by Outlet. Outlet, for the benefit of Petite and Bank, hereby
accepts the assignment, conveyance and transfer of Petite's right, title,
interest and privilege in and to the Agreement and assumes and agrees to
perform, fulfill and observe all of the covenants, agreements, warranties,
obligations and liabilities of Petite under the Agreement and the Plan.



1

--------------------------------------------------------------------------------




5.    Consent and Release by Bank. Bank hereby consents to the foregoing
assignment and assumption of the Agreement and agrees that Sierra Nevada and
Petite are released of all liabilities and obligations under the Agreement and
the Plan which arise on or after the Effective Date.


IN WITNESS WHEREOF, the parties hereto have duly executed the Assignment as of
the day and year first above written.




 
SIERRA NEVADA FACTORING, INC.
 
 
 
 
 
By: _______________________________
 
 
 
 
 
LANE BRYANT, INC.
 
 
 
 
 
By: _______________________________
 
 
 
 
 
OUTLET DIVISION MANAGEMENT CO., INC.
 
 
 
 
 
By: _______________________________
 
 
 
 
 
PETITE SOPHISTICATE, INC.
 
 
 
 
 
By: _______________________________
 
 
 
 
 
WORLD FINANCIAL NETWORK
 
BANK
 
 
 
 
 
By: _______________________________






2